Citation Nr: 0929885	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for a back disorder.  

2.	Service connection for a right hip disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active service from June 1977 to May 1980.                  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2003 and June 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.      

In a May 2008 decision, the Board granted a claim to reopen a 
claim for service connection for a back disorder.  See 
38 C.F.R. § 3.156.  In that decision, the Board remanded that 
reopened service connection claim, along with the service 
connection claim for a right hip disorder on appeal, for 
additional medical inquiry.  


FINDINGS OF FACT

1.	A back disorder is not related to service.    

2.	A right hip disorder is not related to service.   


CONCLUSIONS OF LAW

1.	A back disorder was not incurred in or aggravated by 
service, and may not be presumed related to service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.	A right hip disorder was not incurred in or aggravated by 
service, and may not be presumed related to service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for back and hip 
disorders.  In the interest of clarity, the Board will 
initially discuss whether his claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA dated between August 2003 and June 2008.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
Veteran of the elements that comprise his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claims.  VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided notification to 
the Veteran prior to the initial adjudications of his claims.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the Veteran with notice on disability 
evaluations and effective dates until after the initial 
adjudications on appeal.  See Dingess/Hartman and Mayfield, 
both  supra.  Nevertheless, the Board finds that proceeding 
with a final decision is appropriate here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The Board will deny the Veteran's claims so 
no new effective date or rating will be assigned here.  Lack 
of notice with regard to these matters cannot be viewed as 
prejudicial therefore.  Moreover, in the June 2007 and April 
2009 Supplemental Statements of the Case of record, the RO 
readjudicated the Veteran's claims following full 
notification.  See Mayfield, 444 F.3d 1328.  Based on this 
background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  And VA afforded the Veteran the 
opportunity to appear before hearings to voice his 
contentions.  And VA provided the Veteran with VA 
compensation examination for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Service Connection

The Veteran claims service connection for lower back and 
right hip disorders.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, to include arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Board will address the Veteran's claims separately below.

	Lower Back Disorder

The evidence of record indicates that the Veteran does not 
have a current lower back disorder.    

Pursuant to the Board's May 2008 remand, the Veteran 
underwent VA compensation examination in January 2009.  The 
examiner indicated review of the claims file, and personal 
evaluation of the Veteran.  The examiner noted the Veteran's 
complaints of pain during the examination, and noted that the 
Veteran ambulated with a limp and with a cane.  But the 
examiner found the Veteran with a normal back and lower 
spine.  The examiner concluded that the Veteran had 
subjective pain in the lumbar spine, but that there were no 
objective findings or radiological abnormalities of a lower 
back disorder.  June 2003 VA radiological studies of record, 
which also indicate a normal lumbar spine, support this 
examiner's findings.  And November 2005 and December 2007 
disability determination reports do not reflect complaints of 
a lower back problem, while the November 2005 report 
indicated upon examination a normal lower back.     

The Board has reviewed the medical evidence of record showing 
the Veteran's complaints of back pain in the early 1980s.  
Service treatment records dated in March 1980 reflect in-
service complaints of, and treatment for, a lower back 
disorder.  A June 1980 VA examination report of record notes 
acute and chronic lumbosacral strain, while an accompanying 
June 1980 x-ray report notes an increase in the lumbosacral 
angle with a marked degree of levorotoscoliosis centered at 
L-3 level, an accentuated lumbar lordosis at L-5 level, 
bilateral sacralization of L-5 with rudimentary 12th ribs 
bilaterally suggested, and evidence of narrowing of L4-5 
intervertebral space.  

However, VA may only grant service connection for current 
disorders.  And the evidence since June 2003 has indicated 
that the Veteran does not have a current back disorder.  See 
38 C.F.R. § 3.303.  As such, service connection is not 
warranted in this matter.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . .  In 
the absence of proof of a present disability there can be no 
valid claim.").  

The Board notes the Veteran's complaints of pain.  But "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. West, 239 F.3d 1356 (Fed. Cir. 2001).  

As such, a finding of service connection for a lower back 
disorder is not warranted here.  

	Right Hip Disorder

By contrast, the medical evidence of record shows that the 
Veteran has a current right hip disorder.  In the January 
2009 VA report of record, the Veteran is diagnosed with 
degenerative joint disease of the right hip.  VA treatment 
records dated from the early 2000s support the diagnosis of 
this disorder, as do September 2005, November 2005, and 
December 2007 private medical reports of record.    

But the Board finds service connection unwarranted for the 
right hip disorder.  In the only medical nexus opinion of 
record, the January 2009 VA examiner stated that the 
Veteran's right hip disorder was likely unrelated to service.  
In support, the examiner noted the absence of evidence in the 
service treatment records indicating that the Veteran injured 
his right hip during service.  See Pond, supra.  

The Board notes that the objective evidence of record 
supports the VA examiner's findings.  As the examiner noted, 
service treatment records are negative for complaints, 
treatment, or diagnoses for a right hip disorder.  The 
earliest medical evidence of a right hip disorder is found in 
VA records dated in the early 2000s, over 20 years after 
discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  And the Veteran did not file a claim 
for service connection for a right hip disorder until July 
2003, over 23 years following service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).        

Moreover, the Board notes that, as the evidence does not 
indicate that the Veteran developed arthritis in his right 
hip within one year of his discharge from service in May 
1980, a finding of presumptive service connection would be 
unwarranted here as well.  See 38 C.F.R. §§ 3.307, 3.309 
(2008).  

As such, a finding of service connection for a right hip 
disorder is not warranted here.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the statements of the Veteran.  While these statements may be 
viewed as evidence, the Board must also note that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  Therefore, the statements alone are insufficient 
to prove the Veteran's claims.  Ultimately, a lay statement, 
however sincerely communicated, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Service connection for a back disorder is denied.    

2.	Service connection for a right hip disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


